EXHIBIT 10.1

 

TERMINATION, SETTLEMENT AND RELEASE AGREEMENT

 

This Termination, Settlement and Release Agreement (the “Agreement”) is made as
of the 6th  day of October, 2017 (the “ Effective Date “), regardless of when it
is executed, by and among SCS Corporation Ltd. (“SCS”),  and  South Atlantic
Petroleum Ltd.  (“ SAPETRO “). SCS and SAPETRO are sometimes collectively
referred to herein as the “ Parties, “ or individually as a “ Party ”.

 

WHEREAS SCS and SAPETRO, each hold 50% of the participating interests; that
certain Hydrocarbons Production Sharing Contract between the Republic of Guinea
and SCS dated  September 22, 2006; as amended by that certain (a) Amendment
No. 1 to the Hydrocarbons Production Sharing Contract between the Republic of
Guinea and SCS dated March 25, 2010, (b) that certain Second Amendment to the
Hydrocarbons Production Sharing Contract between the Republic of Guinea and SCS
dated September 15, 2016 and (c) that certain Third Amendment to the
Hydrocarbons Production Sharing Contract between the Republic of Guinea, SAPETRO
and SCS dated April 12, 2017  (as amended, the “PSC”).

 

WHEREAS on 2nd June 2017, SCS and SAPETRO entered into a Joint Operating
Agreement in respect of the PSC (“JOA”).

 

WHEREAS, on 20 September 2017, SAPETRO gave notice to SCS of its withdrawal from
the JOA pursuant to the terms of the JOA (“Withdrawal”).

 

WHEREAS, SAPETRO and SCS have agreed the final settlement in respect of the JOA
and wish to agree the effective date of the Withdrawal, as between the SAPETRO
and SCS and terminate the JOA on the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the promises, mutual releases and
agreements, covenants, and provisions contained in this Agreement, the receipt,
sufficiency, and adequacy of which are expressly acknowledged by the Parties’
signatures affixed below, this Agreement is hereby agreed by and between the
Parties.

 

Unless otherwise defined, capitalized terms used in this Agreement have the
meaning given to them in the JOA.

 

In consideration of the mutual promises and mutual releases in this Agreement,
the Parties agree as follows:

 

ARTICLE I

SETTLEMENT

 

1.1          Pursuant to Article 13.4 of the JOA, SAPETRO, following the
Withdrawal, remains liable for an amount of (i) USD$ 4,786,431.54 representing
SAPETRO’s share of obligation for the Joint Operations under the JOA and PSC 
and  (ii) USD$ 137,500 representing SAPETRO’s share of training budget agreed
with the Government of Guinea (collectively referred to as “Final Settlement
Sum”).

 

1.2          SCS represents and warrants to SAPETRO that training budget is the
only outstanding obligation to the Government of Guinea under the PSC and, upon
payment of SAPETRO’s share, SCS has agreed to administer the training budget on
behalf of SAPETRO and SCS in fulfillment of the PSC requirements.

 

--------------------------------------------------------------------------------


 

1.3          Within seven (7) Business Days of the date of this Agreement
SAPETRO shall pay to SCS an amount equal to the Final Settlement Sum of USD
$4,923,931.54, into the following account:

 

 

 

ARTICLE II

TERMINATION

 

On payment of the Final Settlement Sum, the JOA shall terminate in accordance
with Article 2.1(c) of the JOA.

 

ARTICLE III

RELEASES

 

3.1          Notwithstanding any provision in the JOA and PSC, SCS on behalf of
itself and its parents, subsidiaries, directors, representatives, successors,
assigns, agents, or employees, hereby (i) acknowledges that SAPETRO has no
further liability under the JOA and the PSC; and (ii)fully, finally, completely
and absolutely RELEASES, ACQUITS AND FOREVER DISCHARGES SAPETRO (including each
of its Affiliates and subsidiaries) and any and all related entities
(collectively, the “ Entities “), their parents, subsidiaries, directors,
representatives, successors, assigns, agents, or employees (any directors,
officers and employees of a Party being a “Related Party”) of and from any and
all past, present or future claims, demands, obligations, remedies, actions,
causes of actions, choses in action, rights, debts, liabilities, counter-claims,
set-offs, contracts, damages, punitive damages, costs, expenses, losses,
attorneys’ fees, costs of court, costs of arbitration, or compensation of any
kind or nature whatsoever, whether known or unknown, direct or indirect, fixed
or contingent, in law, by statute, by regulation, by court order, by arbitral
tribunal order or in equity whether based in tort, contract, equity, or any
other theory of recovery, that SAPETRO and its parents, subsidiaries, directors,
representatives, successors, assigns, agents, or employees, and all those at
interest therewith, ever had, now has, or hereafter can, shall, or may have,
that arise from or relate to the JOA, the PSC, and/or any other agreements or
understandings between/or among the Parties. SCS hereby releases all claims
including, but not limited to, causes of action for injunctive relief, specific
performance, breach of contract, breach of the duty of good faith and fair
dealing, declaratory relief, actual damages, punitive damages and any associated
costs, attorneys’ fees, or interest (“Released Claims”).

 

3.3          For the avoidance of doubt, the Parties shall continue to take all
steps to implement the Withdrawal as soon as reasonably practicable and shall
execute and deliver all necessary instruments and documents to assign SAPETRO’s
fifty per cent (50%) Participating Interest to SCS in accordance with the JOA.

 

ARTICLE IV

INDEMNITIES

 

4.1          SCS hereby indemnifies, and shall keep indemnified, SAPETRO against
all costs and damages (including its entire legal expenses) incurred in all
future actions, claims and proceedings in respect of:

 

2

--------------------------------------------------------------------------------


 

a.              any of the Released Claims which SCS or any of its Entities or
Related Parties may bring against SAPETRO or SAPETRO’s Entities or Related
Parties.

 

b.              any and all actions, claims, rights or causes of actions,
demands, counterclaims and set-offs which SCS or any of its Entities or Related
Parties has or may have or hereafter can, shall or may have against SAPETRO or
SAPETRO’s Entities or Related Parties arising under or out of or in connection
with or in relation to the JOA, PSC or the performance thereof and however
arising, in any jurisdiction, whether at law or in equity or of whatsoever
nature and whether past, present or future and whether or not presently known or
unknown to the parties of the law; and

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

Notwithstanding the termination of the JOA, Articles 17 to 19 of the JOA shall
apply to this Agreement, mutatis mutandis.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO SETTLEMENT AGREEMENT]

 

 

SCS Corporation Ltd.

 

 

 

 

 

/s/ Ray Leonard

 

By: Ray Leonard

 

Its: Director

 

 

 

 

 

South Atlantic Petroleum Ltd.

 

 

 

 

 

/s/ Dale Rollins

 

By: Dale Rollins

 

Its: Managing Director

 

4

--------------------------------------------------------------------------------